Citation Nr: 1755745	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to service connection for a bilateral foot disorder other than pes planus, to include plantar fasciitis and Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, from January 2001 to October 2001, and from December 2003 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to a rating in excess of 10 percent for bilateral pes planus and denied service connection for plantar fasciitis.

During the pendency of the appeal, the Veteran has requested a hearing before a Veterans Law Judge.  See, e.g., VA Form 9 (July 2015).  However, in November 2015 and February 2016 correspondence, he indicated that he wished to withdraw his hearing request.  Therefore, his hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

Following issuance of a Statement of the Case in January 2015, the Veteran perfected his appeals as to 18 different claims via a January 2015 VA Form 9.  These claims are currently under development at the Agency of Original Jurisdiction (AOJ) and have not been certified to the Board.  Therefore, the Board will not address them at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination for his service-connected pes planus in March 2011.  Since that time, the record reflects that his symptoms may have worsened.  Indeed, the AOJ has acknowledged the Veteran's reports of worsening and has indicated that a new VA examination is warranted.  See Deferred Rating Decisions (May 2013 and October 2013).  To date, however, no such examination has been performed.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his pes planus.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).

As for the claim for service connection for a foot disorder other than pes planus, the Board finds this claim is inextricably intertwined with the claim for an increased rating discussed above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, the Board notes that the March 2011 VA medical opinion did not adequately address the etiology of the Veteran's diagnosed plantar fasciitis, to include whether such was caused or aggravated by his service-connected pes planus.  Accordingly, this claim must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from August 2017 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected bilateral pes planus.  The examiner should review the entire claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should respond to the following:

(a)  Fully describe all symptomatology and functional deficits associated with service-connected pes planus, including any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Additionally, any additional impairment on use or in connection with flare-ups should be described.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)  Identify any foot disorders other than pes planus, to include plantar fasciitis.  The examiner should then offer an opinion, based on the evidence of record, as to whether any such disorder is (i) related to service, or, alternatively, (ii) caused or aggravated by any service-connected condition, to include pes planus.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



	(CONTINUED ON NEXT PAGE)




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

